NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                       STATE OF ARIZONA, Appellee,

                                        v.

                        OTIS MAGEE, JR., Appellant.

                             No. 1 CA-CR 15-0125
                               FILED 2-11-2016


           Appeal from the Superior Court in Maricopa County
                        No. CR2011-113640-001
               The Honorable Joseph C. Kreamer, Judge

                            APPEAL DISMISSED


                                   COUNSEL

Arizona Attorney General’s Office, Phoenix
By Joseph T. Maziarz
Counsel for Appellee

Maricopa County Public Defender’s Office, Phoenix
By Paul J. Prato
Counsel for Appellant
                             STATE v. MAGEE
                            Decision of the Court



                        MEMORANDUM DECISION

Judge Maurice Portley delivered the decision of the Court, in which
Presiding Judge Jon W. Thompson and Judge Patricia K. Norris joined.


P O R T L E Y, Judge:

¶1             This is an appeal under Anders v. California, 386 U.S. 738 (1967)
and State v. Leon, 104 Ariz. 297, 451 P.2d 878 (1969). Counsel for Defendant
Otis Magee, Jr., has filed an opening brief advising us that he has searched
the entire record and has been unable to discover any arguable questions of
law, and asks us to conduct an Anders review of the record. Magee did not
file a supplemental brief. Because Magee cannot appeal from a guilty plea,
we dismiss the appeal.

                                   FACTS

¶2             Magee pled guilty to contributing to the delinquency of a
minor, a misdemeanor, and was placed on three years’ probation. The trial
court, however, delayed resolving whether Magee would have to register
as a sex offender under the terms of the plea agreement. After this court
resolved whether the trial court had jurisdiction to impose the registration
term,1 the trial court ordered that Magee had to register as a sex offender.
He then filed this appeal.

                               DISCUSSION

¶3           Magee contends that we have jurisdiction under Arizona
Revised Statutes (“A.R.S.”) sections 13-4031 and -4033, as well as
12-120.21(A)(1).2 We independently review whether we have jurisdiction
because appellate jurisdiction is limited by statute. Kool Radiators, Inc. v.
Evans, 229 Ariz. 532, 534, ¶ 8, 278 P.3d 310, 312 (App. 2012) (citation
omitted).

1 In State v. Kreamer (Magee), 1 CA-SA 14-0196 (Ariz. App. Dec. 9, 2014)
(mem. decision) (review denied June 11, 2015), we found that the trial court
had jurisdiction to determine whether to impose the registration
requirements.
2 We cite the current version of the applicable statutes absent changes

material to this decision.

                                       2
                            STATE v. MAGEE
                           Decision of the Court


¶4             Section 13-4031 provides that the State or any party to a
prosecution by indictment, information, or complaint may appeal as stated
by law. Section 13-4033 provides that a defendant can appeal a final
judgment, an order denying a motion for new trial, or an “order made after
judgment affecting the substantial rights of the [defendant].” A.R.S. § 13-
4033(A). Section 13-4033(B), however, states that in a “noncapital case[] a
defendant may not appeal from a judgment or sentence that is entered
pursuant to a plea agreement.” A.R.S. § 13-4033(B); see also Ariz. R. Crim.
P. 17.1(e); State v. Celaya, 213 Ariz. 282, 282-83, ¶ 3, 141 P.3d 762, 762-63
(App. 2006).

¶5            Here, Magee pled guilty to the misdemeanor. The plea
agreement stated that “[p]robation is available.” The agreement also gave
the court discretion to order him to register as a sex offender. The court
ultimately exercised its discretion and entered the order, as contemplated
by the plea agreement. Accordingly, the registration term was covered by
the plea agreement, and § 13-4033(B) specifically precludes an appeal from
a plea agreement. Accordingly, we do not have jurisdiction over this Anders
appeal.3

                              CONCLUSION

¶6            We dismiss this appeal.




                                  :ama




3Any challenge to the plea proceedings or the terms of probation must be
made by petition for post-conviction relief pursuant to Rule 32. Ariz. R.
Crim. P. 17.1(e).

                                      3